El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El Banco Territorial y Agrícola de Puerto Rico prestó a doña Fructuosa Garced $2,750. La operación se hizo cons-tar en escritura pública en la que se dijo que la indicada suma quedaba representada por un pagaré que se transcribió en la escritura, valor al 2 de mayo de 1931, suscrito por doña Fructuosa y además solidariamente por don An*223gel González. En aseguramiento de la referida obligación, •la Sra. Garced constituyó hipoteca voluntaria sobre cierta finca rústica, así:
“TbbCERA. — Que para garantizar al expresado Banco del pago del importe del transcrito pagaré o a cualquier otro tenedor o en-dosatario del mismo, y para garantizar también a dicho Banco o endosatario que lo fuere de cualquier otro pagaré que aquél susti-tuya, por virtud de prórroga, sustitución o novación, o con motivo de cualquier obligación adicional que la misma deudora contraiga para con dicho Banco, o tenedor o tenedores por la prórroga, sus-titución o novación de aquél, incluyendo intereses en casos de mora y un crédito adicional de Dosoientos Dólares para el pago de cos-tas, gastos y honorarios de abogado, en caso de reclamación judicial, doña Fructuosa Garced y Muñoz viuda de Sariego, constituye primera hipoteca voluntaria a favor del expresado Banco, o del o los que fueren tenedor o tenedores, como se deja dicho, sobre la finca rústica Rescrita en el apartado primero de esta escritura, la que se hace extensiva a cualquier otro edificio o mejora que en lo sucesivo se introduzca al inmueble gravado, hasta el total solvento de todas las obligaciones aquí contraídas y de las que en lo suce-sivo contraiga la deudora a tenor de lo aquí estipulado, queriendo y consintiendo en que dicha hipoteca sea inscrita en el Registro de la Propiedad correspondiente y así permanezca hasta que la obli-gación que garantiza sea totalmente satisfecha.”
Presentada la escritura para su inscripción en el regis-tro, causó la siguiente nota:
“INSCRITO el presente contrato de hipoteca en cuanto al capital del préstamo que representa el pagaré transcrito y crédito adicio-nal para costas y honorarios de abogado, al folio 183 vuelto del tomo 37 de Cidra, finca húmero 1565, inscripción 2í; habiéndose DENEGADO y Tomado en su lugar la correspondiente anotación pre-ventiva por el término legal en favor del Banco acreedor, al folio, tomo e inscripción antes citados,, en cuanto a los pactos que se es-tablecen en la cláusula 3^ de la presente escritura, a partir de aquella parte en que se garantiza también al Banco acreedor o endosatario que lo fuere de la obligación garantizada, de cualquier otro pagaré que aquélla sustituya por los cuales se hace extensiva la hipoteca además del pagaré garantizado a cualquier otro pagaré que le sus-tituya por prórroga, sustitución o novación o a cualquiera obliga-*224eión adicional de la misma deuda a favor del acreedor por la pró-rroga, sustitución o novación relacionada y los intereses de mora, por ser dichos pactos nulos y contrarios a derecho por las siguien-tes razones: l9, porque a virtud de dichos pactos, las partes a su arbitrio pueden hacer imposible la identificación de las obligacio-nes garantizadas en perjuicio de tercero; 29,. porque las obligacio-nes garantizadas pueden llegar a ser indeterminadas; 39, porque en lo que respecta a los intereses de mora, no se fija cantidad de-terminada para cubrir su garantía, y 49, porque dentro de los tér-minos de la misma cabe la novación de la obligación garantizada y las partes pretenden hacer a ella extensiva a la hipoteca constituida.”
No conforme el banco, interpuso el presente recurso gu-bernativo.
Parece conveniente comenzar aclarando el hecho de que el registrador no negó la inscripción del documento en cuanto a los tenedores y endosatarios del pagaré garanti-zado. La parte inscrita favorece tanto al banco acreedor como a sus sucesores en título sobre la obligación garan-tizada.
La verdadera cuestión en controversia es si debió o no inscribirse el documento en cuanto a las nuevas obligacio-nes en que pudiera transformarse la que de modo indubi-tado consta en el mismo.
El recurrente invoca fuertemente en su favor el caso de Godreau v. Registrador de Guayama, 37 D.P.R. 659. El registrador sostiene que en él sólo estuvo envuelta una cuestión de identificación. Oreemos que el razonamiento en general del caso de G-odreau debe ser tenido muy en cuenta, pero creemos también que tiene razón el registrador al sos-tener que sus hechos son distintos. Aquí en cuanto al pa-garé representativo de la deuda, no surge cuestión'alguna de identificación. Como que se transcribe en la escritura. La cuestión nueva que surge es la de si la hipoteca puede constituirse para garantizar también cualquier otro pagaré que sustituya al transcrito por virtud de prórroga, susti-tución o novación, o con motivo de cualquier obligación adi-cional que la misma deudora contraiga con el banco, o te-*225nedoiy o tenedores por la prórroga, sustitución o novación del mismo.
El artículo 153 de la Ley Hipotecaria para las Provin-cias de Ultramar de 1893 dispone:
“Art. 153. — En la hipoteca constituida para garantir obligacio-nes transferibles por endoso o títulos al portador, cuando se ena-jene o ceda el derecho hipotecario, se entenderá éste transferido con la obligación o con el título, sin necesidad de dar de ello, co-nocimiento al deudor ni de hacerse constar la transferencia en el Registro. ”
Ese artículo quedó redactado en la siguiente forma, a virtud de la Ley No. 33 de 1912, de la Asamblea Legislativa de Puerto Rico:
“Artículo 153. — En la hipoteca constituida para garantir obli-gaciones transferibles por endoso o títulos al portador, cuando se enajene o ceda el derecho hipotecario, se entenderá éste transfe-rido con la obligación o con el título,, sin necesidad de dar de ello conocimiento al deudor ni de hacerse constar la transferencia en el Registro.
“Tales obligaciones podrán ser constituidas por el dueño de una finca o derecho, sin determinación específica del nombre del acreedor, otorgándolas genéricamente a la orden de la persona a cuyo favor puedan ser transferidos o endosados los títulos quiro-grafarios por el hipotecante.”
La particularidad de este caso concreto sometido a nues-tra consideración consiste en que la obligación puede llegar hasta a novarse y el gravamen continuar. No vemos por qué no pueda tener vida en el registro un contrato seme-jante. La finca gravada pertenece a su dueño. Este toma a préstamo cierta cantidad y para garantizar su pago grava su finca. A fin de movilizar el crédito se otorga un pagaré transmisible por endoso, susceptible de prorrogarse y no-varse, quedando siempre en pie la garantía. La raíz es una. Podrá transformarse el pagaré, pero siempre tendrá que estar relacionado con el primitivo. Es sencillamente una ex-tensión del principio y si la nueva obligación se redacta en debida forma y con plena claridad, fijando su origen, podrá *226ser perfectamente conectada con la constituida previamente. Es el dueño el qne tiene la libre disposición de sns bienes y no podemos ver nada ilegal en la forma en qne gravó los snyos en este caso la Señora Grarced.
Recnerda el registrador en sn alegato qne la especialidad es nno de los principios básicos de nnestro actnal sistema hi-potecario, y se refiere al artícnlo 144 de la Ley qne dice:
“Art. 144. — Todo hecho o convenio entre las partes qne pneda modificar o destruir la eficacia de una obligación hipotecaria anterior, como el pago, la compensación, la espera, el pacto o promesa de no pedir, la novación del contrato primitivo y la transacción o compromiso, no surtirá efecto contra tercero como no se haga cons-tar en el Registro por medio de una inscripción nueva,, de una can-celación total o parcial, o de una nota m'arginal, según los casos.'’
También al 181 de sn Reglamento qne expresa:
“Art. 181. — Conforme a lo dispuesto en el art. 144 de la ley, cuando el hecho o convenio entre las partes produzca novación total o parcial del contrato inscrito, se extenderá una nueva inscrip-ción y se cancelará la precedente. Cuando dé lugar a la resolu-ción e ineficacia del mismo contrato, en todo o en parte, se exten-derá una cancelación total o parcial; y cuando tenga por objeto, bien llevar a efecto un contrato inscrito pendiente de condiciones suspensivas, o bien hacer constar el pago de parte de una deuda hi-potecaria, se extenderá una nota marginal.”
Tiene razón el registrador, pero no puede perderse de vista qne aqní se trata de la interpretación del artícnlo 153 de la Ley, qne se apartó en cierto modo del principio de la especialidad permitiendo la inscripción a favor de personas desconocidas para el registro. El artícnlo 144 de la Ley y el 181 del Reglamento están redactados por el legislador con el pensamiento pnesto en el sistema hipotecario fundamental, no en la excepción a qne hemos hecho referencia.
Si • a virtnd de lo realizado por las partes mismas sur-gen dificultades en el futuro con respecto a la identificación, a la ejecución de la deuda o a la cancelación del gravamen, ellas sufrirán las consecuencias de sus propios actos, pero *227no pndiendo sostenerse qne sea contrario a la ley ni a la política pública lo qne aqní pactaron, nos decidiremos por resolver qne sn pacto es inscribible.
Con respecto a lo' qne se consigna en la nota y en el alegato del registrador sobre intereses de mora, creemos en verdad qne la garantía pndo ser más específica, pero ello no annla la obligación. Lo qne falta lo snple la misma ley. Art. 114 de la Ley Hipotecaria. Goyco v. Rodríguez, 28 D.P.R. 530.
No bay dnda alguna de la facultad qne tienen los regis-tradores para calificar los documentos antes de inscribirlos y de su deber de velar por la pureza, claridad y eficacia dé-los contratos en el ejercicio de esa facultad. De ello deri-van un positivo beneficio no sólo los terceros sino las pro-pias partes contratantes. Pero el poder no debe ejercitarse de modo qne obstaculice la libre contratación.

Por virtud de todo lo expuesto, debe revocarse la nota recurrida y ordenarse la inscripción solicitada.

El Juez Asociado Señor Aldrey disintió.*